Citation Nr: 1501093	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for PTSD prior to January 30, 2013 and in excess of 70 percent from that date.  

3.  Entitlement to a disability rating in excess of 40 percent for prostate cancer from October 1, 2011 to January 15, 2013 and in excess of 60 percent from that date.  

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

5.  Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968 and from February 1975 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2010, and June 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A February 2014 rating decision increased the rating for the Veteran's service-connected PTSD from 30 percent to 70 percent, effective from January 30, 2013 and increased the rating for prostate cancer from 40 percent to 60 percent, effective from January 15, 2013.  Since those increases do not date back to the receipt of the original claim, there are two distinct time periods to be considered for each disability.

The Veteran presented testimony at a Board hearing in August 2014, and a transcript of the hearing is associated with his claims folder.  

The issue of service connection for knee disorders was raised by the Veteran during his August 2014 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bilateral lower extremity peripheral neuropathy and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed his original claim for service connection for PTSD on May 5, 1999.  That claim was denied by the RO in March 2000.  The Veteran was informed of that decision and of his right to appeal it within one year thereof, via mail to his latest address in April 2000 and the decision notice was not returned as undeliverable.  He did not appeal that decision or submit new and material evidence within one year of the notification.  

2.  The next claim for service connection for PTSD was received on July 29, 2009.  

3.  Prior to January 30, 2013, the Veteran's PTSD did not produce occupational and social impairment with reduced reliability and productivity, and since then, it has not produced total occupational and social impairment.   

4.  The cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure to treat the Veteran's prostate cancer occurred in February 2009.

5.  Since then, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer.  

6.  From October 1, 2011 to August 30, 2012, the evidence shows that the Veteran did not require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

7.  From August 30, 2012, the evidence shows that the Veteran requires the wearing of absorbent materials which must be changed more than 4 times per day.  


CONCLUSIONS OF LAW

1.  An effective date prior to July 29, 2009 for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

2.  The criteria for a disability rating in excess of 30 percent for PTSD prior to January 30, 2013 or in excess of 70 percent for it from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a disability rating in excess of 40 percent for prostate cancer from October 1, 2011 to August 30, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115(a), (b), Diagnostic Code 7528 (2014).

4.  The criteria for a 60 percent rating, but not higher, for prostate cancer from the earlier effective date of August 30, 2012 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115(a), (b), Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice, including the notice required by Dingess concerning effective dates and degree of disability, was provided in October 2008 and September 2009 letters.  Since service connection was granted for prostate cancer in June 2009 and for PTSD in September 2010, further notice as to downstream matters is not necessary.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA examinations in May 2010, August 2010, and February 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations and other documents of record are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Effective date for PTSD grant

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Veteran argues that the effective date of service connection should be the date his original claim for service connection for PTSD was received, on May 12, 1999.  

The effective date of an award of disability compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2014).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).

The Board has determined that the claim must be denied.  In this case, in May 1999, the Veteran filed his first claim for service connection for PTSD.  The evidence which was of record at that time included his service medical and service personnel records which were negative for evidence of any combat.  The RO denied the claim after the Veteran failed to respond to a letter requesting that he provide information regarding stressors.  While the Veteran contends through May 2011 and August 2014 statements that the claim was never adjudicated or that he never received notice of the decision, the RO denied the claim in March 2000 and mailed notice of its decision and of his right to appeal it to his last address of record in April 2000, and he did not appeal that decision or submit new and material evidence within 1 year of that date.  He is presumed to have received the notice as it was not returned as undeliverable.  Additionally, the Veteran indicated in August 2014 that he assumed it was denied at the time, yet he did nothing.  In light of all of the above, the Board finds that that decision is final.  

After that denial, there is no record of an informal or formal claim for service connection for PTSD being filed prior to the current July 29, 2009 effective date of the grant based upon the claim received on that date.  There is no other correspondence of record received prior to July 29, 2009 that shows an intent to apply for service connection for PTSD, and the July 2009 claim was received more than 1 year after the Veteran's service separation.  The Board also finds that no additional relevant service records were added.  Although the RO made another request for service medical and personnel records, they clearly were already of record at the time of the prior denial.  Thus, the Board finds no legal basis for awarding service connection for PTSD any earlier than the July 29, 2009 date already assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have significantly changed and that staged ratings are warranted.

PTSD

The claim for this disorder was received in July 2009, so the period of primary interest concerning the Veteran's PTSD is since then.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA psychiatric examination in August 2010, the Veteran's recent past employment and psychiatric history was reviewed and notable for the Veteran working at home in sales for the past several years and a GAF score of 62 in August 2009.  The Veteran advised that he was able to engage in all activities of daily living without assistance.  His eye contact, grooming hygiene were good, his psychomotor activity was normal, and he was cooperative and pleasant, with speech and communication being normal.  Thought processes were normal and content was notable for intrusive memories.  Behavior was appropriate and there were no hallucinations or delusions noted or reported.  His mood was euthymic and his affect was mood congruent.  He told the examiner that he was usually a pretty pleasant person unless something happens to flare him up.  He denied any homicidal or suicidal ideation for years, and he was oriented in all 3 spheres and had good concentration.  Remote memory was intact.  Of his recent memory, he said he had to write everything down and frequently forgets what he is supposed to do.  His social judgment and insight were good.  The Veteran reported having been hypervigilant, irritable, and having outbursts of anger.  The diagnosis was PTSD and the GAF was 60.  

On private psychiatric evaluation on January 28, 2013, the Veteran complained of being very angry, irritable, throwing things, having short patience, and getting depressed.  He denied suicidal ideations.  He was living with his spouse and had no marital issues and was working full time.  He was in no distress and was appropriately dressed and was alert and oriented to time, place, and person.  His behavior was cooperative and his eye contact was fair.  His motor was fair and speech was normal.  Mood was irritable and angry and affect was irritable and constricted.  Thought processes and content and memory were intact.  Concentration was fair, insight was good, and judgment was fair.  The assessment included PTSD and the GAF was 55-60.  The Veteran did not want to take psychotropic medications.  Psychotherapy was recommended.  The examiner indicated that the Veteran had deficiencies in family relations and mood, difficulty adapting to stressful circumstances, intrusive recollections of traumatic experiences, anger, unprovoked hostility and irritability, and an inability to establish and maintain effective relationships.  

On VA examination in February 2013, it was noted that the Veteran was still working from home 40-45 hours per week, doing sales for a manufacturing company.  He had had no serious run-ins with customers since his last VA examination.  He was not on psychiatric medications through VA and would lose his concentration and focus when upset.  He had had a road rage incident 6 months prior, in which he forced another man over on the highway to confront him about his driving.  During the examination, the Veteran was red-faced, rubbing his temples.  He reported finding a woman in 2009, and bringing her to the United States in 2012.  She told him he is angry a lot and crazy.  She would try to intervene when he was upset and needed his space, which upset him even more.  He had broken furniture and thrown things around when upset.  His symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, suicidal ideation, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a work-like setting.  The examiner indicated that he had occupational and social impairment with deficiencies in most areas and indicated that he did not have total occupational and social impairment.  

Based on the evidence, the Board finds that prior to January 30, 2013, a disability rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted.  He had good eye contact, grooming and hygiene were good, he was cooperative and pleasant, and his speech and communication were normal with a normal mood and affect, and his GAF was about 60.  He did not have or nearly approximate occupational and social impairment with reduced reliability and productivity due to his PTSD.  Instead, he was able to engage in all activities of daily living and had been working at home in sales with no reports of occupational impairment with reduced reliability or productivity.  

Moreover, the Board concludes that from January 30, 2013, a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD, as the Veteran does not have or nearly approximate total occupational and social impairment due to his PTSD.  The evidence shows that the Veteran is working full time, in what would appear to be substantially gainful employment.  

Prostate cancer

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which is for malignant neoplasms of the genitourinary system, which prostate cancer is.  Under such Code, a 100 percent rating is warranted for malignant neoplasms of the genitourinary system.  A Note to the Code indicates that following the cessation of antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (2014).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

The Veteran had radiation therapy for his prostate cancer.  Such therapy ended in February 2009, as reflected by July 2009, October 2010, and November 2011 private medical reports, and it has been in remission since then according to the medical evidence.  The Veteran feels that it is not, but he is not competent to opine on this complex medical matter.  Medical evidence is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In June 2009, the RO granted service connection for prostate cancer and assigned it a 100 percent rating from September 12, 2008.  In May 2010, the Veteran was provided with a VA examination for it.  In September 2010, VA proposed to reduce the rating and provided the Veteran with 60 days to submit additional evidence.  In June 2011, it decreased the rating to 40 percent, effective from October 1, 2011.  Its actions complied with the due process requirements of 38 C.F.R. § 3.105(e) (2014) mentioned in Diagnostic Code 7528.

The VA Rating Schedule provides descriptions of various levels of disability in each of the symptom areas of renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  In this case, it is undisputed that voiding dysfunction is the Veteran's predominant area of dysfunction.  

Voiding dysfunction is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a. 

Under voiding dysfunction, a 40 percent rating is warranted when it requires wearing absorbent materials which must be changed 2 to 4 times per day.  A maximum 60 percent rating is available if there is required use of an appliance, or the wearing of absorbent materials which must be changed more than 4 times per day.

The evidence shows that from October 1, 2011 to August 30, 2012, the Veteran's prostate cancer has been in remission; and that he did not have voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, in order for a 60 percent rating to be warranted.  The VA examination in May 2010 showed that his prostate cancer was inactive and that there had been no biochemical evidence of recurrence.  He described a small amount of urge incontinence and reported that he did not wear any absorbent pads.  No renal dysfunction is shown and the examiner indicated that the Veteran's genitourinary residuals of prostate cancer were urinary frequency and hesitancy, which cannot warrant more than a schedular 40 percent rating under urinary frequency or obstructed voiding criteria found in 38 C.F.R. § 4.115a.   

As of August 30, 2012, the Veteran is shown to have required the wearing of absorbent materials which must be changed more than 4 times per day.  On that date, the Veteran indicated that his prostate cancer caused him to change his absorbent materials more than 5 times per day.  Accordingly, the Veteran's 60 percent rating for voiding dysfunction, currently assigned from January 15, 2013, shall be assigned from August 30, 2012.  

This is the maximum schedular rating which is assignable in the absence of reoccurrence or metastasis of prostate cancer, which is not shown, and so a higher schedular rating than 60 percent cannot be assigned from August 30, 2012.

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD and prostate cancer symptoms.  His PTSD is manifested by social and occupational impairment.  His prostate cancer was previously manifested by malignancy followed by radiation therapy, remission, urinary frequency, and hesitancy; and is now manifested by the need to wear absorbent materials.  The rating criteria contemplate these impairments; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the February 2013 VA examination report shows that the Veteran continues to be employed full time as a sales representative, and obviously this is substantially gainful employment based on the description of his employment in the record.  There is no evidence of unemployability due to the disabilities at issue.  Further consideration of TDIU is not warranted.

The preponderance of the evidence is against greater benefits than those indicated herein and there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An effective date prior to July 29, 2009 for the grant of service connection for PTSD is denied.

A disability rating in excess of 40 percent for prostate cancer from October 1, 2011 to August 30, 2012 is denied.

A 60 percent rating for prostate cancer, but not higher, is warranted from August 30, 2012, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In October 2010, the Veteran asserted that in-service Agent Orange exposure caused him to have his current peripheral neuropathy and his current erectile dysfunction.  It is unclear when his peripheral neuropathy was first manifest, and further development of the record may clarify this.  

During the course of the claim, the law has changed concerning what type of peripheral neuropathy is presumptively service-connected based on in-service Agent Orange exposure.  Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised by replacing the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and by removing the note which stated that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure. 

However, it was noted that it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a Veteran's last in-service exposure to Agent Orange in order to qualify for the presumption of service connection based on it.  Service personnel records show that the Veteran in this case was last in Vietnam in 1966, and so this is when his last presumed Agent Orange exposure was.

The regulation change information noted that a September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.  The RO has not considered the substantive changes in the regulations, and it should do so in this case as the provisions are potentially beneficial to the claimant.  

The Board notes that a March 2010 letter from a private physician indicates that the Veteran's in-service Agent Orange exposure may have caused his current peripheral neuropathy.  Furthermore, June and December 2011 letters from a radiation oncologist who reportedly gave the Veteran radiation therapy suggest that his radiation therapy may have caused his peripheral neuropathy.  A VA examiner opined in September 2011 that the Veteran's peripheral neuropathy was less likely than not secondary to radiation he received for his prostate cancer.  However, there is no indication in that report that the examiner had or reviewed the Veteran's claims folder, no explanation was given for that opinion, and no medical opinion has been rendered by a VA examiner as to whether in-service Agent Orange exposure caused the Veteran's current peripheral neuropathy.  Accordingly, further action is required on remand, as indicated below, to assist the Veteran with this claim as required by 38 C.F.R. § 3.159.  

Next, as shown above, service connection is in effect for PTSD and prostate cancer.  The Veteran had prostate cancer diagnosed in August 2008.  He had had some problems with erectile dysfunction prior to his prostate cancer radiation treatment as shown by a March 2007 private medical record indicating that he quit taking doxazosin because it was causing a decrease in his erections, by a June 2007 private medical record indicating that his erectile dysfunction was doing well on Viagra, and by May, July, and August 2007 VA medical records showing complaints of inability to sustain an erection and prescription of vardenafil, some 18 months prior to his radiation therapy.  

On VA evaluations in September 2007 and January 2008, the Veteran reported that a vacuum erection device was not effective for his erectile dysfunction.  VA biopsies in August 2008 showed Gleason 6 prostate cancer.  An August 2008 VA medical record shows that he was currently sexually active.  On VA radiation oncology consultation in October 2008, the Veteran reported that it was possible for him to have intercourse but that he had not been sexually active for 3 months.  Another October 2008 VA medical record shows that he had a history of 2 deep venous thromboses, and that he was on lifelong anticoagulation.  

At the time of the Veteran's March 2009 VA examination, he indicated that he had started Viagra about 3 years prior, and that it did help some.  He would occasionally get erections at night without Viagra, and his last daytime erection, which was with ejaculation, was 3 years prior when he had intercourse with his wife, from whom he was now divorced.  In June 2009, the Veteran advised his Senator that he 'cannot use his penis any longer'.  

On VA examination in October 2009, the Veteran reported that a private urologist told him that the blood supply to his penis was thrombosed, therefore, he would not be able to maintain an erection.  This private urologist's report does not appear to be of record, the claims folder was not available to the examiner, and the examiner did not render an opinion as to whether the Veteran's erectile dysfunction was aggravated by his radiation therapy for his service-connected prostate cancer.  Earlier in October 2009, the Veteran's private urologist had written a letter indicating that the Veteran's erectile dysfunction was likely multifactorial, due to a combination of his anxiety, depression, PTSD, hypercholesterolemia, and radiotherapy for prostate cancer.  

In light of the above, the Board finds that additional development is necessary as indicated below, in order to assist the Veteran with this claim pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional available medical records which are relevant to the claims, including any report from a private urologist who told the Veteran that his penis was thrombosed and that therefore he would not be able to maintain an erection, and any other treatment reports which may contain relevant information, including treatment reports from around the time of the Veteran's radiation therapy for his prostate cancer.  It is noted that in large part, there are currently summaries of private treatment rather than the actual treatment reports themselves of record.  The actual treatment reports are sought.

2.  Thereafter, schedule the Veteran for a VA examination for his peripheral neuropathy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, and that the examiner review it, including this remand.  After reviewing the remand and claims record and examining the Veteran as appropriate, the examiner must expressly indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's peripheral neuropathy is related to in-service Agent Orange exposure, which should be presumed to have occurred during his Vietnam service ending in 1966.  The examiner should also render an opinion as to whether the Veteran's peripheral neuropathy was either caused or aggravated by radiation therapy for his service-connected prostate cancer.  The term "aggravation" is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.  The examiner should specify whether the Veteran's peripheral neuropathy is "early onset" peripheral neuropathy which was manifested within 1 year after the Veteran's last presumed exposure to Agent Orange in service in 1966.  A rationale for each of the opinions should be furnished.    

3.  After the above development is completed, schedule the Veteran for a VA examination for his erectile dysfunction.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, and that the examiner review it, including this remand.  After reviewing the remand and claims record, and examining the Veteran as appropriate, the examiner must expressly indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's erectile dysfunction has been aggravated by his radiation treatment for his service-connected prostate cancer.  The term "aggravation" is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.  A rationale for the opinion should be furnished.    

4.  After completion of the above, the case should be reviewed by the RO.  In doing so, the RO should consider the changes to 38 C.F.R. § 3.309 concerning Agent Orange exposure and "early onset" peripheral neuropathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
	
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


